Opinion filed May 31, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-12-00078-CV
                                        __________


                      IN THE INTEREST OF E.R.B., A CHILD



                             On Appeal from the 35th District Court

                                     Brown County, Texas

                               Trial Court Cause No. CV0711342


                             MEMORANDUM                OPINION
       This is an appeal from an order terminating the parental rights of appellant, E.R.B.’s
father. The child’s mother and maternal grandparents brought this suit to terminate the parent-
child relationship between appellant and E.R.B. The trial court entered an order of termination
on February 14, 2012, and appellant timely filed a pro se notice of appeal on March 1, 2012.
However, appellant did not file an affidavit of indigence pursuant to TEX. R. APP. P. 20.1, is not
presumed indigent under Rule 20.1, and has not paid the required filing fee. See Rule 20.1(a),
(c)(1). We dismiss the appeal.
       Upon docketing this appeal on March 5, 2012, the clerk of this court notified appellant by
certified mail that the prior filing of an affidavit of indigence on June 9, 2011, did not comply
with Rule 20.1(c)(1). We requested that appellant remit the $175 filing fee immediately. Again
on April 13, 2012, we notified appellant that the $175 filing fee had not been paid, that it was
due on or before April 30, 2012, and that the appeal was subject to dismissal if the filing fee was
not paid. There has been no response to either of the clerk’s letters.
       Because appellant has failed to respond to our letters, file an affidavit of indigence for
appeal, or pay the required filing fee, we dismiss the appeal. TEX. R. APP. P. 5, 42.3.




                                                              PER CURIAM


May 31, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                 2